DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Status
Claims 1-13 are currently being examined.

Holding of Abandonment and Revival of Abandoned Patent Application
On 16 August 2021, Examiner filed a Notice of Abandonment for Applicant’s Failure to respond to the Non-Final Office Action dated 9 February 2021.
On 16 December 2021, Applicant filed a “Petition for Revival of an Application for Patent Abandoned Unintentionally under 37 CFR 1.137(a)”, along with Remarks/Arguments responsive to the Non-Final Office Action.
On 10 February, 2022, the Office of Petitions Granted the Applicant’s Petition for Revival of the Abandoned Application for Patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al (US Patent Application Publication No. 2018/0018519), in view of Christman et al (US Patent Application Publication No. 2019/0212956), and in further view of Stevens et al (US Patent Application Publication No. 2015/0106224).
With respect to independent Claim 1, O’Brien et al discloses the limitations of independent Claim 1 as follows:
An automated package processing system, comprising:
a conveyor defining a movement surface and configured to convey packages along the movement surface,  (See Pars. 0013-0018; Fig. 1; Ref. Numerals 100(conveyor), 106(package)
each of the packages having package information and a respective package identifier;  (See Pars. 0013-0018; Fig. 1; Ref. Numerals 100(conveyor), 106(package), 116(identifier)
a package scale having a weighing surface, disposed within the movement surface of the conveyor, and configured to: determine a 
output package weight information;	(See Pars. 0013-0018, 0033, 0035, 0036, 0046; Fig. 1; Ref. Numerals 100(conveyor), 102(scale), 106(package)
a display communicatively coupled with the package scale and configured to display at least one of the package identifier and some of the package information about the package currently on the package scale;	(See Pars. 0013-0018, 0033, 0046, 0047; Figs. 1, 3; Ref. Numerals 100(conveyor), 102(scale), 106(package), 314(display)
a shipping label printer located within arms-reach of the package scale and communicatively coupled with at least one of the display and the package scale and configured to print out at least one label to be attached to the package,  (See Pars. 0013-0018, 0046, 0047; Figs. 1, 3; Ref. Numerals 100(conveyor), 102(scale), 106(package), 314(display)
at least one scanning device adjacent the package scale and configured to:  (See Pars. 0013-0018, 0059; Fig. 1; Ref. Numerals 100(conveyor), 102(scale), 106(package), 110(scanning device)
project a scanning field onto the weighing surface; and	(See Pars. 0013-0018, 0059; Fig. 1; Ref. Numerals 100(conveyor), 102(scale), 106(package), 110(scanning device)
output package measurement information indicating at least one volume characteristic of the package; and	(See Pars. 0013-0018, 0033, 0035-0037, 0046; Fig. 1; Ref. Numerals 100(conveyor), 110(scanning device), 106(package)
a central processor communicatively connected to the package scale, to the display, to the shipping database, to the shipping label printer, and to the at least one scanning device, (See Pars. 0013-0018, 0033, 0035-0037, 0046, 0047; Figs. 1-3; Ref. Numerals 100(conveyor), 110(scanning device), 106(package), 200(central processor), 314(display)
O’Brien et al, however, does not disclose the limitations related to a shipping database containing shipping information comprising package recipients and package shippers and a shipping label printer located proximate the package scale.  With respect to those limitations, Christman et al teaches the following:
a shipping database containing shipping information comprising package recipients and package shippers;  (See Abstract; Pars. 0004, 0008, 0051, 0057, 0059; Figs. 1, 5; Ref. Numerals "shipping database"(shipping database), Block 340
a shipping label printer located within arms-reach of the package scale and communicatively coupled with at least one of the display and the package scale and configured to print out at least one label to be attached to the package,  (See Abstract; Pars. 0004, 0008, 0045, 0051, 0057, 0059; Figs. 1, 3, 5; Ref. Numerals 250(shipping label printer), "shipping database"(shipping database), Block 340
the at least one label containing at least some of the shipping information indicating a package recipient and a package shipper;  (See Abstract; Pars. 0004, 0008, 0045, 0051, 0057, 0059; Figs. 1, 3, 5; Ref. Numerals 250(shipping label printer), "shipping database"(shipping database), Block 340
a central processor communicatively connected to the package scale, to the display, to the shipping database, to the shipping label printer, and to 
the central processor being programmed to determine automatically the package shipper and a total shipping cost based upon at least one of the package information and the shipping information independent of the weight of the package.  (See Abstract; Pars. 0004, 0008, 0045, 0051, 0057, 0059; Figs. 1, 3, 5; Ref. Numerals 220(central processor), 250(shipping label printer), "shipping database"(shipping database), Block 340
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify O’Brien et al with the teachings of Christman et al to have a shipping database containing shipping information comprising package recipients and package shippers and a shipping label printer located proximate the package scale in order to more efficiently manage packages being conveyed to a shipping station where they will be directed to a shipper after having a shipping label applied to the package.  A person with skill in the art would be motivated to incorporate the teachings of Christman et al because they are a known work in the same field of endeavor (ie, conveying packages to a shipping station after applying a label based on information obtained from a shipping database and printed on the label) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.
Neither O’Brien et al nor Christman et al, however, disclose the limitations related to determining a total shipping cost and a package shipper based on the package information.   With respect to that limitation, Stevens et al teaches the following:
the central processor being programmed to determine automatically the package shipper and a total shipping cost based upon at least one of the package information and the shipping information independent of the weight of the package.  (See Pars. 0035, 0059; Figs. 3, 7D; Ref. Numerals 326(total shipping cost), 770(shipper)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify O’Brien et al and Christman et al with the teachings of Stevens et al to program a central processor to determine a total shipping cost based on at least one of the package information and the shipping information independent of the weight of the package in order to automatically select a shipper based on the total cost of shipping.  A person with skill in the art would be motivated to incorporate the teachings of Stevens et al because they are a known work in the same field of endeavor (ie, determining a total cost of shipping and a shipper based on package information stored in a shipping database) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 2, which depends from independent Claim 1, O’Brien et al, Christman et al, and Stevens et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 2, Christman et al discloses as follows:
The system according to claim 1, wherein the shipping label printer is no more than approximately 0.5 m from the package scale.  	(See Abstract; Pars. 0004, 0008, 0045, 0051, 0057, 0059; Figs. 1, 3, 5; Ref. Numerals 220(central processor), 250(shipping label printer), "shipping database"(shipping database), Block 340


With respect to Claim 3, which depends from independent Claim 1, O’Brien et al, Christman et al, and Stevens et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 3, Christman et al disclose as follows:
The system according to claim 1, wherein the at least one scanning device is hand-held.  (See Abstract; Pars. 0046, 0054, 0058; Figs. 3, 5; Ref. Numerals 220(central processor), 240(hand-held scanner)	

With respect to Claim 4, which depends from independent Claim 1, O’Brien et al, Christman et al, and Stevens et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 4, O’Brien et al discloses:
The system according to claim 1, wherein the at least one scanning device is mounted adjacent the display.  (See Pars. 0013-0018, 0033, 0046, 0047, 0059; Figs. 1, 3; Ref. Numerals 100(conveyor), 110(scanning device), 106(package), 314(display)	
The precise location for positioning the scanning device would be a design decision made by one with skill in the art based on conveyor location, floor space, and other design considerations and criteria.

With respect to Claim 5
The system according to claim 1, wherein the at least one scanning device is mounted to the display.  (See Pars. 0013-0018, 0033, 0046, 0047, 0059; Figs. 1, 3; Ref. Numerals 100(conveyor), 110(scanning device), 106(package), 314(display)
The precise location for mounting the scanning device would be a design decision made by one with skill in the art based on conveyor location, the type of display, and other design considerations and criteria.
With respect to Claim 6, which depends from independent Claim 1, O’Brien et al, Christman et al, and Stevens et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 6, O’Brien et al discloses:
The system according to claim 1, wherein the at least one scanning device is integral with the display.  (See Pars. 0013-0018, 0033, 0046, 0047; Figs. 1, 3; Ref. Numerals 100(conveyor), 110(scanning device), 106(package), 314(display)	
The choice of a type of display and its function and capability would be a design decision made by one with skill in the art based on design considerations and criteria related to the particular system.

With respect to Claim 7, which depends from independent Claim 1, O’Brien et al, Christman et al, and Stevens et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 7, Stevens et al and Christman et al disclose as follows:
The system according to claim 1, wherein the at least one scanning device (See O’Brien et al: Pars. 0013-0018, 0059, 0062; Figs. 1, 7; Ref. Numerals 100(conveyor), 106(package), 110(scanning device), 116(identifier), "physical attributes"(package volume), Block 712) is configured to scan a volume of the package on the weighing surface based on height, width, and depth of the 

With respect to Claim 8, which depends from independent Claim 1, O’Brien et al, Christman et al, and Stevens et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 8, Christman et al and Stevens et al disclose as follows:
The system according to claim 1, wherein the at least one scanning device is at least two scanning devices adjacent the package scale.  	(See Pars. 0013-0018, 0033, 0046, 0047, 0059; Fig. 1; Ref. Numerals 100(conveyor), 102(scale), 110(scanning device), 106(package)
The number of scanning devices required for the system would be a design decision made by one with skill in the art based on design considerations and criteria related to the particular conveying system and types of packages being conveyed.

With respect to Claim 9, which depends from independent Claim 1, O’Brien et al, Christman et al, and Stevens et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 9, O’Brien et al disclose as follows:
The system according to claim 1, wherein the package scale has a surface area only as large as a largest footprint of a largest package to be weighed.  	(See Pars. 0013-0018; Fig. 1; Ref. Numerals 100(conveyor), 102(scale), 106(package)
The size of the surface area of the package scale required for the system would be a design decision made by one with skill in the art based on design considerations and criteria related to the particular type of conveying system and the types of packages being conveyed.

With respect to Claim 10, which depends from independent Claim 1, O’Brien et al, Christman et al, and Stevens et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 10, O’Brien et al and Christman et al  disclose as follows:
The system according to claim 1, wherein the display comprises the central processor (See O’Brien et al: Pars. 0013-0018, 0033, 0046, 0047; Fig. 1; Ref. Numerals 100(conveyor), 110(scanning device), 106(package),314(display)and is at least one of a personal computer, a tablet, and a smartphone communicatively connected to at least one of the Internet, the package scale, the shipping database, the shipping label printer, and the at least one scanning device.  (See Christman et al: Pars. 0028, 0029, 0032; Fig. 1; Ref. Numerals 100(central processor), 202(smartphone), 204(laptop)

With respect to Claim 11, which depends from independent Claim 1, O’Brien et al, Christman et al, and Stevens et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 11, O’Brien et al disclose as follows:
The system according to claim 1, wherein:
the package identifier is a unique code placed on the package before arriving at the package scale;  (See Pars. 0013-0018; Fig. 1; Ref. Numerals 100(conveyor), 106(package), 116(identifier)  and
the at least one scanning device is configured to scan the unique code.  (See Pars. 0013-0018, 0059; Fig. 1; Ref. Numerals 100(conveyor), 106(package), 110(scanning device), 116(identifier)	

 Claim 12, which depends from independent Claim 1, O’Brien et al, Christman et al, and Stevens et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 12, O’Brien et al, Christman et al, and Stevens et al disclose as follows:
The system according to claim 1, wherein the central processor is programmed to automatically select the shipper (See Stevens et al: Pars. 0035, 0059; Figs. 3, 7D; Ref. Numerals 326(total shipping cost), 770(shipper) based upon the at least one volume characteristic of the package without weighing the package.  (See O’Brien et al: Pars. 0013-0018, 0059, 0062; Figs. 1, 7; Ref. Numerals 100(conveyor), 106(package), 110(scanning device), 116(identifier), "physical attributes"(package volume), Block 712) and See Christman et al: Pars. 0080, 0081, 0084; Fig. 9; Ref. Numerals 710(shipping facility), 7723(package), 780N(scanning device), "physical dimensions"(volume characteristic)

With respect to Claim 13, which depends from independent Claim 1, O’Brien et al, Christman et al, and Stevens et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 13, O’Brien et al, Christman et al, and Stevens et al disclose as follows:
The system according to claim 1, wherein the central processor is programmed to automatically fix the total shipping cost (See Stevens et al: Pars. 0035, 0059; Figs. 3, 7D; Ref. Numerals 326(total shipping cost), 770(shipper) based upon the at least one volume characteristic of the package without weighing the package.  (See O’Brien et al: Pars. 0013-0018, 0059, 0062; Figs. 1, 7; Ref. Numerals 100(conveyor), 106(package), 110(scanning device), 116(identifier), "physical attributes"(package volume), Block 712) and See Christman et al: Pars. 
	
Response to Remarks/Arguments
The Applicant’s “system is configured to be used with many available scanners, scales, printers, and displays. This allows different hardware to be used whenever necessary while still functioning with the software system provided herein” [See Par. 0060 of the Published Application].  In that regard, Applicant’s scanning device, conveyor, scale, printer, and processor do not contain any specific features or capability that cannot be provided by similar hardware providing similar functional capability. O’Brien et al’s computing system, which includes a server and a database, can be operatively coupled to a scanner, an image capturing device, and a scale. The computing system can be programmed to query the database using the identifiers extracted from the machine-readable elements by the scanner to retrieve information regarding the physical objects from information stored in the database. The computing system extracts sets of attributes associated with the physical objects from the images of the physical objects and identifies elements associated with the physical objects based on the retrieved information regarding the physical objects, the sets of attributes associated with the physical objects, and the weights of the physical objects. To provide the computing system of O’Brien et al with a database configured for containing shipping information would have been obvious to one of ordinary skill in the art, in view of the teachings of Christman et al, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed with no change in its function, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, i.e., one skilled in the art would have recognized that the database used in Christman et al would allow shipping information to be stored therein for use in other applications or for any other purpose.  The rationale to modify or combine the prior art 
The rationale for the obviousness determination in this case can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrate that the modification to arrive at the claimed invention would merely involve the addition of known elements with no change in their respective functions. Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results, and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the prior art. Furthermore, it should be noted that it would have been an obvious matter of simple addition of a known element since Applicant has not disclosed that any of its claimed elements solve any particular problem or are unique for its particular purpose.  Therefore, the invention would perform equally well with a combination of the elements as disclosed in O'Brien et al and Christman et al and the results of the combination would be predictable to one of ordinary skill in the art. See MPEP 2143. Additionally, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications would be well within this skill level. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify O’Brien et al with the teachings of Christman et al as is well known in the art.  Where there is reason to believe that a functional limitation asserted to be critical to establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, Applicant may be required to prove that the subject matter shown in the prior art does not possess the characteristic relied upon.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Hallman, 655 F.2d 212, 
The disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973); In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966).  Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference.  In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968); In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  In addition, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).
Finally, Applicant “believes that any teaching, suggestion, or incentive possibly derived from the prior art is only present with hindsight judgment in view of the instant application.”  Examiner respectfully disagrees.  "It should be too well settled now to require citation or discussion that the test for combining references is not what the individual references themselves suggest but rather what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  Any judgment on obviousness is in a sense 
Based on all of the Examiner’s foregoing responses to Applicant’s Remarks/Arguments, Claims 1-13 stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS RANDAZZO whose telephone number is (313)446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        February 25, 2022